DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant's election with traverse of Species C in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  The arguments are persuasive and the restriction requirement mailed 9/30/2020 has been withdrawn and all claims have been examined.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 13-26 and 32 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Alfieri (US Patent Publication 2008/0275551).
As to claims 13 and 26, Alfieri discloses a method of treating a valve comprising providing a clip (40) having an anterior segment and end (42a), posterior segment and end (42b) and a lateral segment (46b) connecting the anterior and posterior segments (all shown in Figures 7A-9), positioning the anterior segment anteriorly adjacent to the valve (Figure 8), positioning the posterior segment posteriorly adjacent to the valve (Figure 8), allowing the clip to reshape the valve (Paragraph [0045]) and wherein the ends remain spaced apart (Figure 8).
As to claims 14 and 15, Alfieri discloses the segments may lie above or below the plane of the valve (Paragraph [0054]).
As to claims 16-19 and 32, Alfieri discloses the clip is used on mitral, tricuspid, aortic and pulmonary valves (Paragraph [0045]).
As to claim 20, Alfieri discloses the lateral segment extends around a lateral side of the heart (Figure 8).
As to claim 21, Alfieri discloses a pad extending from the clip (Paragraph [0050]).
As to claims 22 and 23, Alfieri discloses the clip is non-flexible (Paragraphs [0048]-[0049]).
As to claim 24, Alfieri discloses the method performed during a beating heart surgery (Paragraph [0012]).
As to claim 25, Alfieri discloses the clip resides epicardially, interior of a pericardium of the heart (shown in Figure 8).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alfieri (US Patent Publication 2008/0275551) in view of Menicanti (US Patent Publication 2006/0212114).
As to claims 27-31, Alfieri discloses the invention substantially as claimed.  Alfieri does not disclose a sizing tool or echocardiographic imaging.
Menicanti teaches a heart valve annulus clip that can be reshaped and resized by using a sizing tool (Paragraph [0073]) and/or echocardiographic imaging (Paragraph [0122]), in the same field of endeavor, for the purpose of properly fitting the clip to the annulus (Paragraph [0122]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Alfieri with the method of Menicanti, in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774